993 F.2d 1539
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Yahya Abdullah SABIR, Plaintiff-Appellant,v.Elmanus HERNDON, Commissioner;  James N. Rollins, Warden;Bernard D. Smith, Assistant Warden;  Captain Thomas;Lieutenant McGowan; Robert Stritch, Counselor;  KarenWouldridge;  Undetermined Named Person;  Sewall B. Smith,Assistant Warden;  Pamela Sorenson, Counselor;  MajorCounsel;  Major Purnell;  Benjamin Amara;  Brett Schurman;W. Jednorski, Captain;  Lieutenant Lutz;  Sergeant Ruzicka;Patricia Goins;  Jasper Moore, Lieutenant, Defendants-Appellees.
No. 93-6212.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  June 4, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-91-145-S)
Yahya Abdullah Sabir, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Stephanie Lane Weber, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Yahya Abdullah Sabir appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Sabir v. Herndon, No. CA-91-145-S (D. Md. Feb. 19, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motion for appointment of counsel is denied.

AFFIRMED